SANDSTROM, Justice,
dissenting.
[¶ 36] Although it would be nice to bring this case to an end, there is no reason to believe the decision by the majority will do so. These parents cannot get along, and giving them joint decision-making responsibility will only intensify the conflict. But more importantly, from an appellate court standpoint, the decision to award joint decision-making responsibility is contrary to our established case law, and I therefore dissent.
[¶ 37] In McAdams v. McAdams, 530 N.W.2d 647, 650 (N.D.1995), this Court said:
As we said in Johnson[ v. Schlotman, 502 N.W.2d 831, 834 (N.D.1993) ]:
“A parent does have a duty to not turn a child away from the other parent by ‘poisoning the well.’ Notwithstanding the perceived imperfections in the other parent, a custodial parent should, in the best interests of the children, nurture the children’s relationship with the noncustodial parent.”
We hold a parent who willfully alienates a child from the other parent may not be awarded custody based on that alienation.
[¶ 38] This Court most recently applied the McAdams principle in Wolt v. Wolt, 2010 ND 26, ¶ 10, 778 N.W.2d 786:
*464Additionally, this Court has said that “evidence of parental alienation is a significant factor in determining custody.” Brown[ v. Brown], 1999 ND 199, ¶ 21, 600 N.W.2d 869 (citing Loll v. Loll, 1997 ND 51, ¶ 16, 561 N.W.2d 625). “A party ‘who willfully alienates a child from the other parent may not be awarded custody based on that alienation.’ ” Brown, at ¶ 21 (quoting McAdams v. McAdams, 580 N.W.2d 647, 650 (N.D.1995)).
[¶ 89] In the present case, the district court found parental alienation by Sandra Martiré:
The Court has determined that Sandra engaged in behavior which has alienated the children from Michael since the date of the parties’ separation. This behavior includes perpetuating a belief in the minds of the children that Michael is not safe for them to be with, even though at least four doctors and/or therapists who have treated or evaluated Michael (Benn Haynes, Valerie Lange, Nancy Hein-Kolo, and Barbara Oates) have concluded that he is not a danger to himself or the children. Despite engaging in alienating behavior, Sandra has demonstrated the ability to love, nurture, and encourage the children. She testified that she wants the children to have a relationship with their father; however, her actions have not encouraged that relationship.
(Emphasis added.) The district court further stated:
On the other hand, Sandra should not be rewarded for her alienation of the children from Michael. The Court does not believe that allowing Sandra to continue to have primary residential responsibility for R.M. and C.M. would be in their best interests because Sandra has not demonstrated that she could encourage and support a parent/child relationship between the children and Michael.
[¶ 40] Nevertheless, the court awarded joint parental responsibility to both parents. In doing so, it failed to follow our case law, and thus clearly erred. I would reverse the district court’s decision on primary residential responsibility and remand for entry of judgment placing sole responsibility with Michael Martiré as recommended by the guardian ad litem and other professionals.
[¶ 41] DALE V. SANDSTROM